DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, the claim is incomplete because it does not end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the store" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the mobile" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4, 9, 13 and 14, the claims are vague and indefinite because they are replete with limitation of “and/or” in which the scope of the claims cannot be 
Regarding claims 2, 4, 9, 13, 15, 17 and 18, the recitation of “preferably” is vague and indefinite because it is not a positive limitation.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 11 and 12, the recitation of “maybe” is vague and indefinite because it is not a positive limitation.
Regarding claim 12, the recitation of the claim is vague and indefinite because it does not particularly point out how the “predetermined distance” is determined (with respect to what?) in order to determine the “displacement of the tag”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sridharan et al. (US 2013/0198039).
Regarding claim 1, Sridharan teaches a method for assisting customers (figs. 13A-13C), comprising the steps of: 

obtaining localization information about the tag while the customer moves through the store ([0058], [0064]-[0065] and step 1310);
attributing a ranking to a customer, if a request for assistance is received from the customer, whereby the ranking is indicative of the priority of the customer in a group of customers requesting assistance ([0004] and [0080]).
obtaining localization information about a sales person (220, fig. 2B) via a mobile device (336, fig. 3 and [0049]) of the sales person ([0067] and [0068]);
if the customer is entitled to assistance and if the sales person is available for lending assistance, allocating the sales person to the customer (fig. 11 and steps 1326 and 1328);
notifying the sales person via his mobile device that a customer needs assistance and providing information about the location of the customer in the store to the sales person via his mobile device ([0067]-[0069] and step 1332); 
obtaining assistance information that the sales person has started assisting the customer, wherein the assistance information is obtained on the basis of an interaction between the mobile device and the tag (customer’s device) (step 1344, [0092] and [0093]);
obtaining end-of-assistance information when the sales person has ended assisting the customer (step 1346, [0094] and [0095]).  See also figs. 7-13C.
	Regarding claim 2, Sridharan further teaches wherein the interaction between the mobile device and the tag comprises determining a relative distance between the 
	Regarding claim 3, Sridharan further teaches wherein the tag is one of the following: an electronic device with means for localization and transmitting data, optionally comprising a button or touch area with button functionality as a signaling means to signal requests of the customer; an application (“app”) installed on the mobile device of the customer with means for localization, transmitting data and signaling; a mobile device provided by the store with means for localization, transmitting data and signaling (fig. 8 and [0016]).
	Regarding claim 4, Sridharan further teaches wherein said localization information about the tag and/or said localization information about said mobile device of the sales person is obtained via a real-time localization system, preferably based on Bluetooth signals being sent and/or received by said tag and/or said mobile device, and preferably wherein the real-time localization system comprises a plurality of beacons distributed across the store, preferably each of said beacons configured for sending and/or receiving Bluetooth signals ([0051], [0064] and [0072]).
	Regarding claim 5, Sridharan further teaches wherein the request for assistance is given via the tag (customer assistance application, fig. 8).
	Regarding claim 6, Sridharan further teaches the step of identifying the customer and optionally retrieving data regarding previous shopping behavior of the customer ([0047], [0073] and [0080]).

Regarding claim 8, Sridharan further teaches wherein attributing of said ranking to a customer is performed taking into account any or any combination of the following: the time of the request; previous shopping behavior of the customer; localization information of the customer such as a route of the customer through the store from the time of the request; number of previous requests, preferably whereby said ranking is based solely on the time of the request, thereby helping the customer on a first-come, first-served basis ([0080]). 
Regarding claim 9, Sridharan further teaches the step of receiving a shopping order from the customer through the mobile device of the sales person (service agent completes the sale), the shopping order comprising identification information from the customer and/or the tag of the customer, and optionally preparing the shopping order for the customer to pick up at a payment desk, preferably the method comprising the step of preparing the shopping order for the customer to pick up at a payment desk, whereby a ready-signal signal is sent to the tag when the shopping order has been prepared ([0059] and [0061]).
	Regarding claim 10, Sridharan further teaches wherein the request for assistance is accompanied by biometric information of the customer ([0053]).
	Regarding claims 11 and 12, Sridharan further teaches wherein the request for assistance may be triggered by the tag remaining within a predetermined distance of a 
	Regarding claim 13, Sridharan teaches a method for supporting a sales person (220, fig. 2B) via a mobile device (336, fig. 3), comprising the steps of:
	transmitting localization signals allowing localization of the sales person, allowing localization of the mobile device of the sales person, within a store ([0058], [0059] and [0066]);
	transmitting an available signal, indicating that the sales person is available to help a customer which is next in line ([0080]);
	receiving customer localization information on the mobile device, indicating a location of the customer next in line and/or a route, preferably short route, toward the customer next in line, and optionally receiving additional customer information ([0058], [0059] and [0080]);
	transmitting assistant information signaling that the sales person has started assisting the customer ([0047], [0092] and [0093]);
transmitting end-of-assistance information signaling that the sales person has completed providing assistance to the customer (steps 1344 and 1346); wherein the assistance information signaling that the sales person has started assisting the customer is obtained on the basis of an interaction between the mobile device and a tag (customer assistance application, fig. 8) of the customer ([0094] and [0095]).  See also figs. 7-13C.

obtaining a tag (customer assistance application, fig. 8); 
transmitting localization information via the tag while being in and/or moving through the store ([0058] and [0064]-[0065]);
transmitting a request for assistance via the tag ([0066]-[0069]);
interacting via the tag and a mobile device (336, fig. 3) of a sales person (220, fig. 2B) responding to the request for assistance, thereby signaling that the sales person has started assisting the customer ([0092] and [0093]); optionally receiving and/or transmitting end-of-assistance information signaling that the sales person has completed providing the assistance to the customer ([0094] and [0095]).  See also figs. 7-13C.
	Regarding claim 15, Sridharan teaches a system (figs. 1-3) for assisting customers (210) in accordance with a method according to claim 1, comprising: 
a server computer (68), preferably having a server processor, tangible, non-transitory server memory, and server programming on the server memory instructing the server processor;
a tag (20, 20’, 20” or 310-314) for a customer, preferably a plurality of tags, one for each customer, said tag preferably comprising at least one button that can be pushed by the user for transmitting a request, and preferably said tag further having a tag processor, a wireless network interface, a battery or equivalent power source, a tangible, non-transitory tag memory, and tag programming on the tag memory instructing the tag processor ([0033]-[0035]);

wherein the tag is configured to allow localization of said tag within said store and wherein the mobile device is configured to allow localization of said tag within said store ([0026] and [0048]);
wherein the server computer is configured to obtain localization information about said tag while said customer moves through the store with said tag, and localization information about said mobile device ([0038], [0043]-[0044] and [0047]);
wherein the tag is configured to transmit a request for assistance to said server computer, preferably by pressing a button on said tag ([0072]);
wherein the server computer is configured to receive a request for assistance from the tag, and is further configured to attribute a ranking to said customer ([0004] and [0080]);
wherein the server computer is configured to obtain availability information of said sales person ([0054] and [0107]);
wherein the server computer is configured to allocate said customer to said sales person based on ranking of said request of said customer and availability of said sales person ([0004] and [0080]);
wherein the server computer is configured to notify said sales person via his mobile device that a customer needs assistance providing information about the 
wherein the mobile device and/or the tag are configured to transmit information to the server computer notifying that said sales person has started assisting said customer and wherein the server computer is configured to receive information from the sales person via said mobile device and/or from the customer via the tag, notifying that said sales person has started assisting said customer ([0091]-[0093]);
wherein the mobile device and/or the tag are configured to transmit information to the server computer notifying that said sales person has ended assisting said customer and wherein the server computer is configured to receive information from the sales person via said mobile device and/or from the customer via the tag, notifying that said sales person has ended assisting said customer, wherein said tag and said mobile device are configured to interact with each other to signal when the sales person has started assisting the customer, preferably said interaction comprising a determination of the relative distance between the tag and the mobile device ([0092]-[0095]).  See also figs. 7-13C.
Regarding claim 16, Sridharan further teaches a terminal (310-314) for said customer to provide additional information regarding the request for assistance, said terminal able to identify said tag of said customer, said terminal configured to send information related to said tag identification and said additional information to said server computer (fig. 3).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Hurewitz (US 2014/0365334, cited by applicant).
Regarding claim 18, Sridharan teaches all subject matter claimed as applied except for a plurality of beacons as claimed.
However, Hurewitz teaches retail customer service interaction comprising a retail store having plurality of beacons (160, 162, [0030]-[0032]) for locating the tag 134) and further limitations as claimed (figs. 1 and 11).
In view of Hurewitz’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sridharan by incorporating the teaching as taught by Hurewitz so as to improve customer service provided by sales person and other employees of the store (see Hurewitz: [0032]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Lifshitz et al. (US 2013/0203439); Adoni et al. (US 2016/0132928); Douglas et al. (US 2017/0011423); Lee et al. (US 2013/0027561); Van Nest et al. (US 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/           Primary Examiner, Art Unit 2887